Citation Nr: 1200875	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955 and from April 1955 to October 1964.  He died in October 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007.  The death certificate shows that the immediate cause of death was congestive heart failure, the conditions leading to the cause of death were listed as hypertension and diabetes mellitus, and the underlying cause (the disease or injury that initiated the events resulting in death) was listed as dementia with history of psychosis. 

2.  At the time of the Veteran's death, service connection was in effect for schizophrenic reaction, undifferentiated type. 

3.  The evidence indicates that the Veteran's service-connected schizophrenic reaction, undifferentiated type, contributed to the Veteran's death. 


CONCLUSION OF LAW

As a service-connected disability contributed substantially to the Veteran's death; the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's service-connected psychiatric disorder contributed to the Veteran's death because it caused the Veteran's health to deteriorate, prevented him from having the mental capacity to comprehend the types of treatment that he needed, and prevented him from being able to exercise or do rehabilitation to prevent his other conditions from worsening to the point they caused or contributed to his death.

The lay statements of record and the appellant's testimony indicate that the Veteran would urinate on himself and refuse assistance to change.  The Veteran refused treatments and failed to take his medications as ordered.  The appellant reported that the Veteran had checked himself out of the hospital against doctor's advice.

At the time of the Veteran's death, the Veteran was in receipt of service-connected benefits for schizophrenic reaction, undifferentiated type.  The death certificate shows that the immediate cause of death was congestive heart failure, the conditions leading to the cause of death were listed as hypertension and diabetes mellitus, and the underlying cause (the disease or injury that initiated the events resulting in death) was listed as dementia with history of psychosis.

The Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  At the time of the Veteran's death, the Veteran was in receipt of service-connected benefits for schizophrenic reaction.  The Veteran's death certificate indicates that the Veteran's dementia with history of psychosis was a disease or injury that initiated the events resulting in the Veteran's death.  As the Veteran was in receipt of service-connected benefits for a psychiatric disorder at the time of his death, his death certificate indicates that a psychiatric disorder was the disease or injury that initiated the events resulting in the Veteran's death, and as there is no evidence dissociating the symptoms of the Veteran's psychiatric disorders, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected schizophrenic reaction materially contributed to the Veteran's death.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In addition. the Board finds the appellant's testimony regarding the Veteran's refusal to follow doctor's orders and checking himself out from the hospital against medical advice to be credible and to indicate that the Veteran's psychiatric disorder impaired his ability to receive proper care.  Therefore, service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


